
	
		II
		111th CONGRESS
		1st Session
		S. 322
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Schumer (for
			 himself, Mr. Specter,
			 Mr. Carper, Mr.
			 Menendez, Mr. Kennedy,
			 Mr. Dodd, Mr.
			 Wyden, Mr. Kerry,
			 Mrs. Boxer, Mr.
			 Lieberman, Mr. Bingaman,
			 Mr. Cardin, and Mr. Lautenberg) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to equalize
		  the exclusion from gross income of parking and transportation fringe benefits
		  and to provide for a common cost-of-living adjustment, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commuter Benefits Equity Act of
			 2009.
		2.Uniform dollar
			 limitation for all types of transportation fringe benefits
			(a)In
			 generalSection 132(f)(2) of the Internal Revenue Code of 1986
			 (relating to limitation on exclusion) is amended—
				(1)by striking
			 $100 in subparagraph (A) and inserting $230,
			 and
				(2)by striking
			 $175 in subparagraph (B) and inserting
			 $230.
				(b)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section
			 132(f)(6) of the Internal Revenue Code of 1986 (relating to inflation
			 adjustment) is amended—
				(1)by striking the
			 last sentence,
				(2)by striking
			 1999 and inserting 2009, and
				(3)by striking
			 1998 and inserting 2008.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Clarification of
			 Federal employee benefitsSection 7905 of title 5, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (2)(C) by inserting and after the semicolon;
				(B)in paragraph (3)
			 by striking ; and and inserting a period; and
				(C)by striking
			 paragraph (4); and
				(2)in subsection
			 (b)(2)(A) by amending subparagraph (A) to read as follows:
				
					(A)a qualified
				transportation fringe as defined in section 132(f)(1) of the Internal Revenue
				Code of
				1986;
					.
			
